Citation Nr: 1411412	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  05-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from July 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

In a February 2009 decision, the Board denied service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims.  Pursuant to a Joint Motion of the parties, in November 2010, the Court vacated the portion of the February 2009 decision which denied service connection for PTSD and remanded the case for action consistent with the Joint Motion.  

In June 2011, the Board remanded the claim for service connection for PTSD for additional development.  In a January 2013 decision, the Board denied the claim for service connection for an acquired psychiatric disorder, including PTSD and/or an anxiety disorder.   The Veteran appealed the January 2013 decision to the Court.  Pursuant to a Joint Motion of the parties, in June 2013, the Court vacated the January 2013 decision and remanded the decision to the Board for action in compliance with the Joint Motion.   


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, anxiety disorder and depression, was incurred in service.   




CONCLUSION OF LAW

The criteria for service connection for  an acquired psychiatric disorder characterized as PTSD, anxiety disorder and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition of the claim for service connection for PTSD and an acquired psychiatric disorder, the Board finds that no further notification or assistance is necessary with respect to that claim, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection for an Acquired Psychiatric Disorder 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claims for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The Veteran has reported several in-service stressors.  The Veteran has asserted that he was sexually assaulted during service while stationed in Germany in 1962.  The  Veteran indicated that he requested a transfer because of this incident.  The Veteran  has also indicated that he participated in the recovery of an aircraft that crashed in Munich, Germany in May 1962 and that he has PTSD as a result of seeing dead bodies during that recovery.  The Veteran also asserted that he saw soldiers injured during a live fire exercise in basic training and that he was exposed to tear gas in basic training.  The Veteran also identified the stressor of a soldier committing suicide.

The Board remanded the claim in June 2011 to attempt to verify the Veteran's stressors.  In response a memorandum reflects that the reported stressor of a plane crash in Munich, Germany in May 1962 was confirmed.   The report reflects that the Naval History and Heritage Command provided copies of an accident investigation which verified the crash, the death of the crew, the crash location in the vicinity of the Veteran's unit and the participation of Army personnel in recovery and salvage efforts.   

A VA mental health treatment record dated in November 2003 shows that the Veteran reported PTSD due to his tour of duty in Germany.  He reported that he had seen torture and dead bodies from a plane crash.  A physician diagnosed chronic PTSD and depression not otherwise specified.  It appears that the diagnosis of PTSD was based on service stressors as non-service stressors were not articulated. 

VA outpatient treatment records dated in April 2004 reflect that a physician diagnosed PTSD with depression.    
  
The Veteran had a VA examination in December 2011.  The examination report shows that no mental disorders were diagnosed.  

A VA psychiatric record dated in February 2012 indicates that the Veteran presented with symptoms of PTSD, depression and memory problems.  A physician indicated that PTSD and/ or depression could not be ruled out.  The report noted that there were elevated scores on SIMS and other measures which showed malingering/ overreporting and clouded the diagnostic picture.  A diagnosis of anxiety not otherwise specified was rendered.  

Upon VA examination in September 2012,  the VA examiner opined that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV criteria.  The VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified.  The VA examiner stated that the Veteran's claimed in-service stressors have had a powerful impact on him and more likely than not the memories of these events are triggered by certain environmental stimuli.  The VA examiner opined that the number and severity of the psychosocial stressors that the Veteran experienced in the decades following the Veteran's military service and prior to obtaining mental health services make it less likely than not that the exposure to the identified stressor events is directly related to the Veteran's current psychiatric symptoms, and his diagnosed anxiety disorder, not otherwise specified.  The examiner further opined that the claimed stressor events are less likely than not related to a fear of hostile military or terrorist activity.  

A report of a private psychological evaluation dated in December 2012 reflects a diagnosis PTSD was at least as likely as not related to a plane crash in service.  This opinion was based on an accurate history of the Veteran's military service and psychiatric symptoms.

In order to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. 
§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321(2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Although the December 2011 and September 2012 VA examiners found that PTSD was not present, the Veteran was diagnosed with PTSD in November 2003 and in December 2012, a psychologist attributed PTSD to service.   The December 2012 diagnosis was based upon the verified stressor of participating in recovery efforts after a plane crash.  The Board will accord the Veteran the benefit of the doubt with regard to the presence of a current diagnosis of PTSD.  Based upon the diagnosis of PTSD related to a credible in-service stressor, the criteria for service connection for PTSD have been met.  38 C.F.R. § 3.304(f)(1).     

Accordingly, for the reasons set forth above, the Board finds that current PTSD is related to service.  The Veteran has also been diagnosed with depression and anxiety disorder.  However, regardless of how it was diagnosed in the past, the evidence supports a finding that he has a current diagnosis of PTSD that is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depression is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression and  anxiety disorder is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


